         Case 8:19-cv-00170-PWG Document 24 Filed 07/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Greenbelt Division)

 DAN BOGER on behalf of themselves               :
 and others similarly situated,                  :
                                                 :
        Plaintiffs,                              :
                                                 :
 v.                                              :   Case No. 8:19-cv-00170-PWG
                                                 :
                                                 :
 MATRIX WARRANTY SOLUTIONS,                      :
 INC. d/b/a ELEMENT PROTECTION,                  :
 and HARD TACK, INC.                             :
                                                 :
        Defendants.
                                             /


                                  NOTICE OF DISMISSAL

       NOW COMES Dan Boger, by and through his respective attorneys, and pursuant to Fed

R. Civ. Pro. 41(a)(1)(A)(i), hereby voluntarily dismisses his claims against the Defendants.

       RESPECTFULLY SUBMITTED AND DATED this 18th day of July, 2019.

/s/ Anthony I. Paronich
Anthony I. Paronich
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
(508) 221-1510
anthony@paronichlaw.com
Pro Hac Vice

Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE
       I, hereby certify that on July 18, 2019, I filed the foregoing with the Court’s CM/ECF

system, which served the same on the counsel of record.
                                           /s/ Anthony Paronich
                                           Anthony Paronich
